Citation Nr: 1232495	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  00-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a low back disability, to include arthritis.  

2.  Entitlement to a compensable initial rating for sinusitis from September 8, 1997, and in excess of 10 percent from January 5, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975 and from September 1976 to April 1981.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for left shoulder bursitis and remanded the issues of entitlement to service connection for ear, sinus, low back, neck, and depressive disabilities.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "Court").  In a March 2005 Order, the Court vacated the Board's July 2004 decision with respect to the denial of the claim of service connection for left shoulder bursitis and remanded the case to the Board for compliance with a February 2005 Joint Motion for Partially Vacating the Board Decision.  Subsequently, the Board again remanded this case in August 2005.  

As directed in the Board's August 2005 remand, the RO issued a statement of case with respect to the issues of entitlement to service connection for neck disability and depressive disorder on August 4, 2006.  The Veteran filed a substantive appeal that was date stamped received on October 17, 2006.  As the substantive appeal, was not filed within 60 days of the issuance of the statement of case, it cannot be considered timely.  Accordingly, these issues are not in appellate status. See 38 C.F.R. § 20.302(b). 

In a November 2009 decision, the Board again denied the issue of entitlement to service connection for left shoulder bursitis and remanded the remaining issues on appeal.  A subsequent rating decision in December 2010 granted service connection for tinnitus (claimed as ear condition).  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  Moreover, as a March 2011 Board decision granted service connection for sinusitis, this issue is also no longer in appellate status.  The issue of entitlement to service connection for a back disability was again remanded by the Board in March 2011.  

As noted in the Board's July 2004 and November 2009 decisions, as well as the most recent Board remand in March 2011, the Veteran appeared to be raising numerous additional claims.  Initially, the Board notes that by way of correspondence dated in January 1991, the Veteran appeared to be raising the issue of service connection for a left leg disability.  In addition, by way of correspondence dated in September 1997, the Veteran appeared to be raising the issue of a right hand disability.  Also, by way of correspondence dated in November 2000, the Veteran appeared to be raising the issue of a cardiovascular disability.  Finally, the Veteran asserted in numerous statements of record that he was seeking to reopen his claims for service connection for posttraumatic stress disorder and chronic obstructive pulmonary disease, to include as due to exposure to asbestos and as due to nicotine dependence.  The March 2011 remand noted that it appeared no action had been taken with respect to these claims and referred these matters to the RO for clarification and any appropriate action.  As a review of the record subsequent to the March 2011 remand also does not appear to reflect that any action has been undertaken with respect to these claims, they are again referred to the RO for clarification and any appropriate action.

The issue of entitlement to a compensable initial rating for sinusitis from September 8, 1997, and a rating in excess of 10 percent from January 5, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current low back disability is not causally related to his active duty service or any incident/injury therein.   



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

A.  Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In July and November 2004 letters issued after initial adjudication, the claimant was informed of the information and evidence necessary to warrant entitlement to serve connection for a back disability.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the July and November 2004 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case, most recently in April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, a March 2006 letter provided the notice contemplated by Dingess.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

B.  Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and VA, have been obtained.  The Veteran has been afforded a May 2011 VA examination and medical opinion focused upon the claim on appeal, and this examination was in compliance with the directives of the most recent Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the additional VA outpatient treatment records requested by remand have been obtained, some of which are contained in the Virtual VA file (VA's electronic data storage system).  Stegall, supra.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

II.  Service Connection 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file.  (The Virtual VA file reflects additional VA outpatient treatment reports not physically of record that were reviewed by the RO as documented by the April 2012 supplemental statement of the case).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Board also notes that by way of a statement received from the Veteran's representative in July 2012, initial consideration of additional pertinent evidence received by the Board subsequent to the most recent supplemental statement of the case issued in April 2011 has been waived.  38 C.F.R. § 20.1304(c). 

Service treatment reports (STRs) dated in June and December 1979 reflect treatment for low back pain, with a June 1979 STR report noting that the pain was accompanied by a piercing sensation over the left kidney and that the probable cause of the pain was from the final resolution of flu syndrome one week prior.  A follow-up report dated later in June 1979 indicated that there was no resolution of the back pain with Norgesic and heat.  The December 1979 STR noted that there was no trauma involving the back and the physical examination at that time revealed tenderness with a good range of motion.  The assessment was rule out urinary tract infection and the Veteran was referred for urinalysis.  No further treatment of back pain during service is shown and the examination of the spine conducted in conjunction with the April 1981 separation examination did not reveal a back disability.   

The Veteran asserts, to include in sworn testimony to the undersigned at the July 2003 hearing, that he has had problems with his back since service, wherein the strain of moving heavy objects to include boxes coincident with his duties during his active military service with the Navy affected his back.  More specifically, he testified that he was frequently required to participate in working parties in which heavy boxes were handed from person to person while standing on a ladder, and that this required lifting and pulling boxes his head and twisting of the spine to support the weight of the boxes.  He also in sworn testimony attributed current back troubles to the sit-ups he was required to perform during physical training in service; being thrown into a wall after his ship he was serving aboard had a collision at sea; and the jarring motion from operating small boats in open ocean water during bad weather.  Supporting the Veteran's assertions was testimony from the Veteran's wife, a registered nurse, who indicated that from as early as 1982 when she was dating the Veteran, she observed him having difficulty with his back.  She also opined based on her experience and knowledge as a nurse that the affect of an individual having to repeatedly lift and pull down heavy boxes above the shoulder level as the Veteran did during service was to result in damage to the spine.  

Evidence submitted by the Veteran incudes extracts from medical articles received in July 2003, including one noting the damaging effects on the back that can result from sit-ups and others providing detailed clinical information pertinent to lumbar facet syndrome and mechanical low back pain.  Additional evidence includes a statement submitted in January 2002 from an individual who reported that he served with the Veteran attesting to the fact that the Veteran's in-service duties included frequent lifting of heavy boxes which involved twisting and bending.  

Also of record is a statement received in August 2004 from a woman who said that while visiting her husband in 1974 who was serving on the same ship with the Veteran, she observed the Veteran slip from a ladder, fall about six to seven feet, and land on his rear "pretty hard" on a steel deck.  She observed that after this injury occurred, the Veteran also told her that he had fallen from his top bunk on the first night of boot camp.  This individual also reported that her deceased husband observed another incident in 1974 in which the Veteran's harness slipped, resulting in a 10 foot fall before his safety line tightened.  She also reported that in 1977, the Veteran reported having another fall while wearing a harness that resulted in him hitting the side of the boat and that the Veteran's duties, like her husband's, involved frequently having to move boxes in working parties which necessitated him having to twist his back while holding heavy weight.  Also received in July 2003 and August 2004 were statements from an individual reporting that he remembered that while training with the Veteran at police academy in 1982, the Veteran had back difficulties.  Additional statements from individuals who reported that they served with the Veteran in the Navy received in July 2012 attested to the fact that they remember his having problems with his back during service.  

With respect to the post-service clinical evidence, the first VA compensation examination conducted after service in February 1982 did not demonstrate any complaints or findings relating to the back.  VA outpatient treatment reports dated in December 1997 reflect treatment for low back pain, and VA X-rays conducted in November 1997 revealed minimal degenerative changes felt to be consistent with the Veteran's age.  A VA examination conducted at that time showed the Veteran complain about having had a constant low back ache while in the service and that the pain had worsened over the years.  He also described pain radiating to the left leg and numbness.  At a June 1999 VA examination, the Veteran reported having back pain since a 1978 jeep accident, and the impression was status post motor vehicle accident with bilateral spondylosis with resultant grade I spondylolisthesis at L5-S1.  Reports from a February 2002 VA examination reflect a history provided by the Veteran of back pain since repetitive heavy lifting during service that was gradual in onset that had been increasing in severity.  Radiating pain down the left leg was also again described.  The impression was mechanical low back pain most likely at the lumbosacral  junction with a probable left S1 radiculopathy.  

X-rays conducted in conjunction with a January 2010 VA examination of the spine showed disc space narrowing and the diagnosis following the examination was age/obesity related degenerative disc disease of the spine.  An opinion as to whether the Veteran's back disability was the result of service was not rendered at the time of this examination, thus necessitating the need for another VA examination that included such an opinion as directed in the March 2011 remand.  Such an opinion was completed following the May 2011 VA examination, with the examiner concluding that it was not at least as likely as not that any current back disability was related to service.  As support for this determination, the examiner noted that the Veteran did not complain about back pain until 20 years after service and that x-rays showed only aging of the lumbar spine with no evidence of injury.  The examiner explained that this conclusion was based on his medical knowledge and examination of the Veteran and, especially, review of his medical records.  The reports from the examination specifically document review of the claims files, including the STRs contained therein.  

While the record does not reflect that it was 20 years between separation from service and the first complaints relating to the back, it does show that over 15 years had elapsed between the Veteran's separation from service in 1981 and the first clinical evidence of back complaints of record dated in 1997.  As such, this rationale for the opinion in May 2011 remains a valid fact weighing against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also probative to this analysis is the fact that the April 1981 separation examination did not reveal a back disability, nor did the first VA examination conduced after service in February 1982.  Moreover, as the first clinical evidence of arthritis in the back is dated from 1997, service connection for arthritis of the back as being shown within one year of service on a presumptive basis is not warranted   

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

At this point, the Board acknowledges that the Veteran is competent to report what he actually experienced during service, such as the twisting of the back coincident with moving boxes in a working party, performing sit-ups, and experiencing stress on his back after being thrown into a wall during the collision or on the choppy ocean water while piloting small vessels.  The Veteran is also competent to report symptoms he has experienced since service.  A nexus to service may be established by such lay statements of a continuity of symptoms since service if such statements are deemed credible.  After reviewing the totality of the evidence, the Board concedes that the Veteran suffered low back symptoms during service.  As noted, service treatment records document such on several occasions.  However, the Veteran's current assertions regarding continuing low back symptoms since service are inconsistent with the Veteran's actions over the years and are therefore of diminished credibility. 

The Board finds it highly significant that the Veteran's spine was clinically evaluated as normal on discharge examination in April 1981.  Moreover, a March 1982 report of VA examination does not reference any back complaints or abnormalities.  Of even greater significance in assessing the credibility of the Veteran's assertions of low back pain continuing after service is the fact that he filed several VA claims for disorders other than the low back.  The Board believes it reasonable to assume that he would have included the low back on VA claims he filed in the 1980's if he in fact believed he had continuing back problems.  In fact, the Veteran failed to mention the low back as late at 1991 when he filed another VA claim for other disorders.  In other words, the Veteran's current assertions regarding low back problems since service are inconsistent with his failure to mention or include low back problems when he was reporting and claiming other disorders for more than 10 years after discharge. 

The Board has considered the testimony of the Veteran's spouse, but finds that such statements are inconsistent with the contemporaneous record.  The other statements regarding the Veteran's duties during service and history of injuries during service are supportive of a fact already known, that the Veteran had back complaints during service.  However, they do not persuasively show a continuity of symptoms after service to link any inservice injury or incident to the Veteran's current low back disability. 

The only reliable medical evidence of record addressing the question of a nexus between a current back disability and service specific to the Veteran is the negative opinion in this regard following the May 2011 VA examination.  (The Board acknowledges the medical article describing the negative impact of sit-ups on the back, but such general treatise evidence that provides no specific information discussing the nature and extent of any sit-ups performed by the Veteran during service or the relationship between these sit-ups and a current back disability is of minimal to no probative value).  

While the Veteran's wife, as a registered nurse, may be competent to posit a relationship between the type of lifting required by the Veteran's duties in service and a current back disability, her opinion in this regard is outweighed by the May 2011 medical opinion which is based on review of clinical and special tests.  Further reducing its probative value when compared to the May 2011 VA opinion is the fact that unlike this opinion which was based on an objective evaluation of the evidence.  Further, the Veteran's spouse must be viewed as a biased witness to at least some extent.  

The Board has also considered the statement by the individual who was in the same police academy as the Veteran reporting that he had back symptoms from within one year of service in 1982.  However, the Board finds the credibility and probative value of such statement to be overcome by the silent objective medical record from service until 1997 and the negative opinion following the May 2011 VA examination, which represent the only objective competent evidence that is based on a review of the actual clinical record as to the central question in this case; that is, the relationship between service and a current back disability. 

The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, given the question in the STRs as to whether the treatment for back pain was for a true musculoskeletal condition such as is currently demonstrated, as opposed to a symptom related to the flu or urinary tract infection; the fact that a back disability was not demonstrated at the separation examination; and the amount of time which has elapsed since military service and the first evidence of back complaints, the Board finds the May 2011 VA opinion to be persuasive.  

In short, the Board finds that the weight of the evidence is against finding any direct connection between the Veteran's back disability and active service.  See 38 C.F.R. § 3.303(b).  Since the preponderance of the evidence is against the claim for service connection for a back disability, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The appeal with respect to the claim for service connection for a back disability is denied.


REMAND

The Board also notes that by rating decision in April 2012, the RO effectuated the grant of service connection for chronic sinusitis by the March 2011 Board decision, assigning a compensable initial rating for sinusitis from September 8, 1997, and 10 percent from January 5, 2010.  In a statement received from the Veteran in June 2012, he presented argument that represents a notice of disagreement as to the ratings assigned for sinusitis by the April 2012 rating decision.  Appropriate action, including issuance of a statement of the case, is therefore necessary pursuant to 38 C.F.R. § 19.26.  Although the Board in the past has referred such matters to the RO for appropriate action, the Court has now made it clear that the proper course of action is to remand the matter to the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following: 

The RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the April 2012 rating decision which assigned ratings for chronic sinusitis.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  If a timely substantive appeal is received in response to the statement of the case, then the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


